Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(Hon. Kenneth M. Karas, presiding)

wst'§ CV 7065

Case Number: -

 

)

Thomas F. Kovach )

Plaintiff, pro se )

Va )

)

The United States of America,. ) (Related to SDNY Case: 7:18-cv-07057)

The US Dept. of Defense, )

The United States Air Force, ) Justification: 33 USC 1365, Citizen Suits
The State of New York )
The NY Air National Guard, )
The 105" Airlift Wing, and )
Paul A. Weaver, Jr. (Maj. Gen., ret.) )
Defendants )

Nature: Environmental Matters

Jury Trial is demanded

Complaint oS | :

 

Thomas F. Kovach, pro se, hereby appears and presents this "citizen suit" Complaiitt
cn
Co

against the above-listed parties.

STANDING: Plaintiff is a veteran of the US Air Force, and was assigned on active duty
as a Security Policeman in the 105" Security Police Squadron (a subordinate unit of Defendant
105 Airlift Wing), NY Air National Guard, under the Active Guard & Reserve (AGR) program
of Defendant US Air Force (a major Service under the Defendant US Department of Defense) at
the time of the wrongful acts described in this complaint. Plaintiff has been injured by the
wrongful, willful, and/or grossly negligent acts of the Defendant[s] (including "knowing
violations" and/or "knowing endangerment", as defined in 33 USC 1319 "Enforcement", ef ssq.),
as described later herein. Said injuries began on or about Friday, 10 August 1990, from an

intentional environmental dumping incident, and continue unabated to this day.

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 2 of 27

VENUE: Plaintiff is a resident of Tennessee, but the acts took place in New York.
Plaintiff accepts the US District Court of the Southern District of New York as the proper forum
for this case (especially via the Electronic Court Filing system), per the relationship with SDNY
Case Number 7:18-cv-07057, which was filed in this Court by the City of Newburgh against
these same Defendants (plus others, which this Plaintiff has not included). Plaintiff was barred
from filing in his home state of Tennessee, because 33 USC 1365(c)(1) requires that such an

action must be brought "only in the judicial district in which such source [of water] is located"

PROPER FORUM: This Court is the proper forum for the matters herein, because a
Federal district court has exclusive subject-matter jurisdiction over "citizen suits" brought under
the Clean Water Act (33 USC 1365) and other applicable laws. State-level courts in New York
lack said jurisdiction. NOTE: This Court is also the proper forum for another reason. Similar
actions brought previously (especially the above-noted City of Newburgh case) are based upon
statements by military officials that any pollution of the drinking supply came from some sort of
"accidental leak" at Stewart at some time in 2014. This action is based upon the Plaintiff's eye-
witness observations of an intentional dumping incident in August of 1990. Therefore, because
of this key difference, Plaintiff requests that this action not be removed and then bundled with
the other cases that have been transferred to the district court in South Carolina (specifically:
2:18-cv-03358-RMG). Further, all of the Plaintiff's expected witnesses (upon information and
belief) still reside in the Newburgh, NY, area. Thus, any transfer outside of the SDNY would

put an undue burden upon the Plaintiff and upon those potential witnesses.

LACK OF LIMITATION: Plaintiff is not limited by the passage of time, because the
damages incurred are ongoing. Further, in accordance with 33 USC 1319(g)(6)(B), plaintiff is

not limited from filing this action, because (upon the Plaintiff's information and belief):

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 3 of 27

a. No other "citizen suit" has been filed in this matter;
b. The EPA Administrator has not yet filed any civil action in this matter;
c. All other existing civil actions were filed under other causes of action; and,

d. All other existing civil actions in similar circumstances arise from the basis
that pollution of Newburgh's drinking supply was done as an "accidental leak" that occurred at
some point in 2014, whereas this action is based upon an "intentional dump". That distinction

puts this action in a different judicial framework from those otherwise-related actions.

Plaintiff has exhausted other administrative remedies (which were filed first within the
military Inspector General system, while the Plaintiff was still on active duty [until late 1991],
and then via the Air Force Board for the Correction of Military Records after the Plaintiff was

discharged). Plaintiff attempted to negotiate with major Defendants (see Attachment 4).

Plaintiff also filed a "hotline report" with the NYS Dept. of Environmental Conservation

on the same night as the 1990 dumping incident.

In March of 2018, a friend of the Plaintiff e-mailed the link to a lengthy Huffington Post
news report about "the tainted drinking water" in Newburgh. Prior to that article, all associated
news reports mentioned only the sewer system of the nearby Town of New Windsor. Although
the Plaintiff had certainly thought that the 1990 dumping incident could have caused damage to

his health, Plaintiff had no documented proof of tainted drinking water until said news report.

NOTE: There is no limitation specified in 33 USC 1365. Therefore, this Plaintiff derives
guidance from 42 USC 9613(g)(1)(A), which specifies that an action must be commenced within

three years of "date of the discovery of the loss and its connection with the release in question",

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 4 of 27

Therefore (in an alternative formula), Plaintiff tolls the three years from 09 March 2018, when

the above news report was published, and thus is still not limited from filing this Complaint.

Further, in April of 2018, this Plaintiff had to leave work early due to a painful health
incident. While lying on the gurney in the Emergency Department, this Plaintiff made some
mental connections between that incident and other previous incidents, and concluded that a

common thread could be the debilitating effects of PFOS ingestion while at Stewart.

In May of 2018, in an attempt to settle this matter out of court, the Plaintiff sent a demand
letter to the 105" Airlift Wing's legal officer. That demand letter was ignored (more details
about the questionable nature of that act might be revealed at trial). Because the letter fell short
of the requirements of a formal Notice, no limitation may toll from that letter. Plaintiff alleges
that the actions of the Base Legal Officer constituted a bad faith effort to abrogate his legal and
ethical obligations to answer the demand letter. (Apparently, the Base Legal Officer was
required to notify higher headquarters about that letter, but did not. Details of how that played

out can be presented at trial, wherein NYSRR Part 130 sanctions may apply.)

Therefore, this Plaintiff has no other solid forum for the redress of grievances, and thus
Plaintiff is not limited from bringing this action. Further, upon the Plaintiff's information and
belief, pursuant to 33 USC 1319(g)(6)(B), neither the Administrator of the US Environmental
Protection Agency, nor any department of the State of New York, have commenced any civil

action against this combination of Defendants for this particular incident and its after-effects.
Using the alternative tollling, even defenses under 28 USC 2401 or 28 USC 2462 fail.

Therefore, this Complaint is novel and exclusive and is not limited in any way.

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 5 of 27

PARTIES: The primary malfeasor & defendant in this matter is Paul A. Weaver, Jr.
(Major General, US Air Force, retired) — hereinafter Weaver. All other defendants are
respondeat superior. Defendants are named in descending "chain of command" order. (NOTE:
This Plaintiff has not named any of the chemical manufacturers as defendants. The nature of this
Complaint involves actions that were willful and/or grossly negligent (at best), The formula and

method of manufacture of the chemical[s] are thus irrelevant. )

LEGAL NOTE: Rule 916 of the Manual for Courts-Martial (MCM), "Defenses",
especially subsections (c) and (d), makes clear that military members have an affirmative duty to
disobey a commander's order that is unlawful. Therefore, the other personnel on the scene that
night should have disobeyed the order to dump the chemical. But, they did not. The crew that
did the dumping was wearing firefighter "turnout gear", and thus the Plaintiff does not have the

name of any of them except for the supervisor (who was standing close enough to identify).

PARTICULARS OF THE COMPLAINT

1. At approximately 2240 hours on Friday evening, 10 August 1990, and at other times
both before and after, Defendant Weaver was the commander of the 105" Military Airlift Group
(now known as the 105" Airlift Wing) and thus was also the commander of Stewart Air National

Guard Base, located on the outskirts of Newburgh, NY.

2. The man-made detention pond (aka "industrial lagoon", aka "Weaver's Pond") located at

Stewart ANGB qualifies as a "point source" (specifically, a "container") under 33 USC 1362(14).

3. Stewart ANG Base itself qualifies as an "industrial user" under 33 USC 1362(18); and,

specifically, per the Standard Industrial Classification Manual, Page 312, Code 91-45. (NOTE:

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 6 of 27

The manual was published in 1967. At that time, the above code applied to the Military Air
Transport Service [MATS]. The successor to MATS was the Military Airlift Command [MAC],

under which the Defendant 105" Airlift Wing was operating at the time of the subject incidents.)

4. All listed Defendants (especially Weaver in fact, and all others by respondeat superior)

qualify as "persons" responsible for any point source "pollutant" under 33 UCS 1362(5) and (6).

5. Both the accidental leak in April of 1990 and the intentional dumping / discharge in

August of 1990 qualify as acts of "pollution" under 33 USC 1362(19).

6. Weaver is a person that can be held liable under 33 USC 1365, for environmental damage
caused by his willful and/or grossly negligent acts of "discharge" and/or "pollution", including

"knowing violations" and/or "knowing endangerment" under 33 USC 1319, ef seq.

7. At the time of the incident, Weaver was in his command staff car with Lieutenant
Colonel John Stiene, the base civil engineer, who was also the commander of the 105th Civil
Engineering Squadron, of which the base's Fire Department was a component. Stiene was also a

person under Weaver's command, and thus Weaver is ultimately responsible and liable.

8. Weaver and Stiene were overseeing a crew from the Fire Department. That crew, which
was supervised by Fire Chief John Cinquemani, was using a fire truck as a "sump pump" to suck
out chemically-contaminated stormwater and/or wastewater from a man-made detention pond
(also known as an “industrial lagoon") and then pump the foamy contaminant over the base's

perimeter fence and onto the property of the "civilian side" of Stewart International Airport.

9. The foamy contaminant was later identified as a mixture of leaked fire-fighting foam

(FFF) concentrate and other airfield runoff (such as fuel, hydraulic fluid, and de-icing fluid).

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 7 of 27

10. Via later investigation by news reporters, it was revealed that the FFF concentrate is a

compound that is based upon perfluorooctanesulfonic acid (abbreviated as PFOS),.

11. Also revealed by news-media investigation, and known in some circles at Stewart ANG
Base before the incident, the reason that the industrial lagoon (later nicknamed "Weaver's Pond")
was filled with foamy contaminant was because of a leak in an aircraft hangar's fire-suppression

system and/or because of mishandling of the chemical by the base's Fire Department.

12. Also revealed by news-media investigation, the base had been fined $200,000 by the
New York State Department of Environmental Conservation (NYS DEC) for a leak in April of
1990. This was most likely the leak described above. But, it is also possible (given subsequent

revelations) that there were other leaks/spills that were never observed nor properly reported.

13. When heavy rains overwhelmed the base's stormwater system in late July and early
August of 1990, Weaver then ordered the crew to remove the chemical contaminant after dark on
a Friday evening, when the base would be least occupied. The obvious motive for this illegal

dumping incident was to avoid another NYS DEC fine (which would've been much higher).

14. Unfortunately for Defendant Weaver's nefarious plan, the Security Police were on a
higher alert status, because Saddam Hussein had invaded Kuwait four days prior. Upon the
Plaintiff's information and belief, Stewart is the strategic airlift base closest to New York City,
and thus was under a high terrorist threat (conveyed to the base by the FBI and the NY State
Police). So, when the Plaintiff (who was a Security Police patrol supervisor) saw lights in a part
of the base that should have been unoccupied, he went to investigate. Plaintiff and his patrol
partner saw Weaver and crew as they were actively pumping the foamy contaminant at a high

volume. The exhaust hose from the fire truck was draped over the base perimeter fence.

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 8 of 27

15. The foamy contaminant flowed downhill to a small body of water called Recreation
Pond. From there, it could be seen flowing out of the pond and into a small creek (later
identified to the Plaintiff as Silver Stream). This was visible because the firefighter crew was
using flood lights, and the thick foam was mostly white. It resembled two-foot-thick shaving

cream as it floated on top of the off-base Silver Stream.

16. Because the structure of the Air Force justice system is built upon the base commander,
the Plaintiff knew that nothing would be done inside the military channels of authority*. So,
after his shift ended at midnight, the Plaintiff went home, got the number for the NYS DEC
Environmental Hotline, and reported the dumping incident. (*Weaver had a well-known
reputation for various unsavory activities. Thus, because of that reputation, Plaintiff had no
confidence in the normal authority at Stewart. The lengthy chain of nefarious activities [which

the Plaintiff researched and documented in 2003] can be revealed at trial, if necessary.)

17. The week after the discharge, the NYS DEC sent a spill response team, and they placed
orange floating "booms" into Recreation Pond in an attempt to contain the foam. But, by the

time they arrived at Stewart ANGB, the foam had already been flowing downstream for days.

18. Meanwhile, on the base, various means of pressure and harassment began. Plaintiff was
moved to a different shift, and that shift's supervisor (i.e.: "flight chief") engaged in various
types of harassment, including one physical assault. When Plaintiff did not recant his story to
the Inspector General's investigating officer, then Plaintiff was removed from Security Police

duties altogether, and then was ordered to submit to numerous mental-health "examinations".

19. In November of 1991, Plaintiff was discharged from military service. Plaintiff was not
given a "discharge physical" medical examination within 30 days prior to discharge, as is

required by Federal law. (And thus, Plaintiff was denied the opportunity for a Medical Review

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 9 of 27

Board for injuries in a previous high-speed parachute malfunction.) Plaintiff was not given a
military retirement. Plaintiff's discharge certificate contains a bogus statement of the reason for
discharge. That document also contains a code that was non-existent in the personnel manual.
The first letter of the code is for the category of mental-health discharges. (Once an average
civilian hiring specialist sees the first letter, they would be unlikely to research further.) Thus,
the retaliatory acts by Weaver damaged the Plaintiff's employability after military discharge.
Said employability damage was most notable after the "9-11" attacks, because the Plaintiff was

well-qualified for Federal jobs involving the then-new Department of Homeland Security.

20. Regardless of the retaliation and/or reprisals against a whistleblower, as described in
Paragraphs 18 and 19, Plaintiff also has been damaged by ongoing health problems that did not
begin until after the discharge incident(s), and which continue unabated (and even increased) to
this day. These problems have recently been documented as having been proximately caused by
PFOS ingestion from the base water supply. At some time in the recent past (upon the Plaintiff's
information and belief, approximately November of 2018), the US Department of Veterans’
Affairs recognized PFOS ingestion as a public-health problem for persons stationed at certain
military bases. This decision followed an investigation by Congress, which followed the news

report described later in this Complaint. That news report was about the water in Newburgh.

21. Thus, because of the proximate effect of the PFOS, which got into the raw-water that
supplies the drinking-water systems of the Town of New Windsor and/or the City of Newburgh,
the plaintiff ingested PFOS from at least August of 1990 until discharge in November of 1991,

the Plaintiff has suffered a growing number of health problems for almost three decades.

22. But, because there was no documented and complete "paper trail", the Plaintiff did not

have grounds to file a legal action connected to PFOS exposure until recently.

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 10 of 27

23. The published EPA safe level of PFOS in drinking water is 70 parts per trillion (ppt).

24. Upon information and belief, based upon the Plaintiff's reading of a separate legal action
by the City of Newburgh (the related SDNY Case # 7:18-cv-07057), the level of PFOS in the

raw-water flowing from Recreation Pond at Stewart was more than one million parts per trillion.

25. On 12 June 2019, Plaintiff was notified that his blood test showed double the "reporting
limit" of PFOS, and four times the reporting limit of a related compound. The blood was drawn

approximately 29 years after the first known "leak" at Stewart ANG Base.

26. Using the chemical half-life of PFOS (six years) that was published by the US Centers
for Disease Control (CDC) regarding the public-health dangers of PFOS exposure, Plaintiff
calculated that his blood-PFOS level during the time that he was stationed at Stewart ANG Base

was at least 128 times the safe limit for drinking water.

27. Plaintiff asks that the Court take specific notice of the fact that — because of his illegal
discharge, and subsequent departure from the base — the blood-PFOS level of other persons
remaining in the Stewart-Newburgh area (for several/many years afterward) would be even
higher than the 128 times noted above. The Court should take this baseline into account when
calculating whether Defendant Weaver's actions should be referred to the United States Attorney

for criminal prosecution under applicable "domestic terrorism" laws.

28. Based upon the above, the Plaintiff's exposure to PFOS because of the willful actions and
wanton disregard for the lives and health of others shown by Weaver, constituting at least one

prohibited "discharge", plus "knowing violation" and/or "knowing endangerment" as described

in 33 USC 1319, ef seg., qualifies as more than sufficient cause for damages under 33 USC 1365.

RELIEF SOUGHT

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 11 of 27

29. In accordance with 33 USC 1344(s)(4), Plaintiff seeks damages of $25,000 per day,
tolling from the intentional dumping incident on 10 Aug 1990 until the date of this Complaint.

According to an online date calculator, that is 10,574 days, thus totaling $ 264,350,000.
30. Given the large amount of actual damage, no further punitive damage is sought.

31. As specified in pre-filing negotiations with the assigned Air Force attorney, the Plaintiff
is willing to accept from the Defendants (other than Weaver) certain tangibles and intangibles (in
lieu of part of the cash damages), to include: retroactive military promotion, retroactive military

retirement, award of Airborne wings, etc.

32. Alternative relief: Plaintiff sincerely believes that there is no limitation on time for
filing. However, if the Court decides with the defense that the alternative tolling applies, then

Plaintiff seeks $12,525,000 in damages (501 days from news report, times $25,000 per day).

33. Regardless of which tolling formula is used, Plaintiff requests that the damages be

divided among the Defendants as the jury and the Court see fit.

PLAINTIFF’S CERTIFICATION, ETC.

By signing below, I certify to the best of my knowledge, information, and belief that: (1)
the complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported by
existing law or by a nonfrivolous argument to change existing law; (3) the factual contentions
have evidentiary support or, if specifically so identified, will likely have evidentiary support after
a reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

complies with the requirements of Federal Rule of Civil Procedure 11. I agree to notify the
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 12 of 27

Clerk's Office in writing of any changes to my mailing address. I understand that my failure to

keep a current address on file with the Clerk's Office may result in the dismissal of my case.

Dated: Tue, 23 July 2019

Respectfully submitted,

Thomas F. Kovach, pro se

4 Attachments:
1. Copy of Demand and Notice of Claim (i.e.: Notice of Intent to Sue)
2. Map of pollution activity observed
3. Photograph of the fire truck that was involved
4. USAF letter, denying claim (16 July 2019)

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 13 of 27

[Attachment 1]

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(Hon. Kenneth M. Karas, presiding)

 

Thomas F. Kovach CIVIL ACTION
Plaintiff, pro se
VS.

Case Number:

 

The United States of America.

The US Dept. of Defense,

The United States Air Force,

The State of New York

The NY Air National Guard,

The 105" Airlift Wing, and

Paul A. Weaver, Jr. (Maj. Gen., ret.)
Defendants

(Related to SDNY Case: 7:18-cv-07057)

Justification: 33 USC 1365, Citizen Suits

Nature: Environmental Matters

Nee ee ee ee ee ee ee ee ee ee

 

Demand and Notice of Claim

 

Thomas F. Kovach, pro se, hereby makes this Demand against the above parties. Under
the formula described in 33 USC 1344(s)(4), demand is hereby made for damages of $25,000 per
day, tolling from an intentional environmental dumping incident at Stewart Air National Guard
Base, located near Newburgh, New York, at 2240 on Friday, 10 August 1990. Said dumping was
in violation of several applicable laws. Therefore, all of the Defendants are liable. The time from
the intentional dumping incident until 60 days from this Notice is 10,574 days, totaling damages
of $264,350,000, to be divided as a jury and the Court see fit (with the primary malfeasor being
Defendant Weaver). There is no time limitation under 33 USC 1365, nor under related laws.

NOTICE: If this Demand is not met by Thursday, 23 July 2019, then a Complaint will
be filed in the above-captioned Court. Plaintiff will entertain reasonable settlement offers until
then.

In the event that this Demand is refused, then Plaintiff hereby requests a Waiver of
Service.

Dated: Mon, 20 May 2019

Respectfully submitted,

Ay Crud) ¥ Lowa /).

Thomas F. Kovach, pro se:
401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 14 of 27

Attachment 2
Map of pollution activity observed

   
   

The chemical was dumped here. «Fri, 10 Aug 1990 :;
/ New York ”
? Stewart Int'l
ah Airport .
/ Merry ies :
“ore. The foamy water 4 ee)

flowed downhill —" © Days fn B aunbary
into Silver Stream 4 Se ee

we.

A year later, thick foam ¥

could still be seen flowing $ Lake Washington
under the bridge on Littles i : fo
Britain Road, near a

 

 

 

 

    
   

convenience store. os @) ~ }
ae
ao " . | ¥ 2 ‘aad 207
ro : =
aa ' ; a = % £ ( Union Ave
“Sf (Westin SF gai a ae
8 “re } ‘, Tom Kovach on Saturday
3 \ : !
\ 3 ut | 20 Apr 2019, in reply to Dan
After fiving in the news ! \ | Shapley on Twitter.
helicopter, | stood here = 7
with Gabe Pressman and eee /
Bob WejnerpfWNBC, . b. > Temple &
& F vaseline . = ple Hill
and we took §ideo of the Brown's Pond | \ ‘Monument
two-foot-shichtoam Onan ‘ \
Brown's Rond. = Me eenaaee

Parklands

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 15 of 27

Attachment 3
Photograph of the fire truck that was involved

 

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 16 of 27

DEPARTMENT OF THE AIR FORCE
HEADQUARTERS AIR FORCE LEGAL OPERATIONS AGENCY

 

16 July 2019

AFLOA/JACE-LC
1500 W. Perimeter Road, Suite 1500
Joint Base Andrews, MD 20762

Mr. Thomas F, Kovach
401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473

Re: JACE Claims No. 19-16162
Federal Tort Claim/Clean Water Act
Claimant: Mr. Thomas F. Kovach
Date of Incident: 10 August 1990

Dear Mr. Kovach,

Under the provisions of the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b),
2671-2680 and the Clean Water Act (CWA), 33 USC § 1251 et. seq. as indicated in your
Demand and Notice of Claim, I have considered the claim you filed on 3 June 2019. After a
careful review of the facts and applicable law, I must deny your claim. More specifically, your
FTCA claim is precluded by the two-year statute of limitations noted in 28 U.S.C. §2401.
Additionally, please note your CWA claim is precluded by the five-year federal statute of
limitations set forth in 28 U.S.C. § 2462.

This is the final denial of your claim. If you are dissatisfied with this decision, you may
file suit in the appropriate United States District Court not later than six months after the date of

mailing of this letter.
Dex M. I D

Environmental Litigation Attorney

cc: NGB-JA (R. Chambers)

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 17 of 27

Thomas F. Kovach
401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473
et (615) 852-0823
Tom@TomKovach.US

Friday, 19 July 2019
Attn.: Pro Se Intake Unit
US District Court
Southern District of New York
40 Foley Square, Room 105
New York, NY 10007

Re: Kovach vs. USA, ef al.

 

Dear Sir or Madam:

Enclosed are the following documents to commence a civil action. 3
Civil Cover Sheet (2 pages) wo
Defense attorney contact roster (1 page)

Application to proceed IFP (2 pages)

Motion (form) for permission to use ECF system (2 pages)

Complaint (15 pages)

Summons (forms) for the following defendants (2 pages each)

a. all Federal organizations (represented by the US Air Force)

b. the State of New York

c. Paul A. Weaver, Jr. (Maj. Gen., USAF, retired)

Nw Be wWN

I request IFP service by the US Marshals upon the above-named defendants. Contact
information is listed on Item 2.

I was thoroughly trained in the use of the ECF system by the District Court
administration here in the Nashville area, and have used it before.

Please let me know if anything else is needed.
Thank you for your attention. I anticipate that any reply will be via the ECF system.

Sincerely,
JS 44C/SDNY Case 7:19-cv-07065-VB Degumepléer Siege 7/29/19 Page 18 of 27

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

DEFENDANTS
The United States of America, The US Dept. of Defense, The US Air Force,
The State of NY, The NY Air National Guard, The 105th Airlift Wing, and Paul

A Weaver _Ir (Mainr General retired)

ATTORNEYS (IF KNOWN)
Unknown at time of filing; will research.

PLAINTIFFS
Thomas F. Kovach

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
pro se

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

33 USC 1365, Citizen Suits

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No (lYes oO LO

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [_]_ If yes, give date

No [_] Yes [_]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

& Case No,

on
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT ©
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEIMURE/PENALTY BANKRUPTCY OTHER STATUTES
[ } 367 HEALTHCARE/
[]140 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1 625 DRUG RELATED [ 1422 APPEAL [] 375 FALSE CLAIMS
[} 120 MARINE [ ] 315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY  ceupe OF PROPERTY 28 USC 158 [ ]376 QUI TAM
[ ]130 MILLER ACT LIABILITY [ ] 385 PERSONAL INJURY 74 USC 881 [ 1423 WITHDRAWAL [ ]400 STATE
[]140 NEGOTIABLE { 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDE [ ] 368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF —_[_ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[_ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[151 MEDICARE ACT —_[ ]345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD ORGANIZATION ACT
Sune S [1350 MOTOR VEHICLE boat TRUTHIN LENDING [ 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION eel
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOGIAL SECURITY []490 CABLE/SATELLITE TV
[ ]153 RECOVERY OF _—_[ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (139541 [ ]850 SECURTTIES/
OF VETERAN'S __[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]882 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ ]385PROPERTYDAMAGE _[ ] 710 FAIRLABOR { 1863 DIWG/DIWW (405(9)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT —‘[ ] 864 SSIDTMLE XVI
sums [ ]720 LABOR/MGMT [ ] 865 RSI (405(g))
[1190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
{ ] 195 CONTRACT [ ] 510 MOTIONS To [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [| ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
{ ]196 FRANCHISE CIVIL RIGHTS { } 530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) bg 893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RETING 26 USC 7609 895 FREEDOM OF
[ }440 wo, SECURITY ACT (ERISA) Cee POR UATONACT
REAL PROPERTY [ ] 896 ARBITRATION
£1443 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ] 443 HOUSING! [ ]462 NATURALIZATION PROCEOURE ACTIREVIEW OR
[ ]220 FORECLOSURE ria AECOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ }230 RENT LEASE & [ ]555PRISON CONDITION —_[ ] 485 OTHER IMMIGRATION '
EJEGTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ene i
[ } 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ }245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ }290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $262,850,000 OTHER

Check YES only if demanded in complaint
JURY DEMAND: &l yes CNo

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE Keonnét Nh [BeASrooxer numeer2:18-01-08968

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 19 of 27

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original LL] 2 Removed from L13 Remanded EL] 4 Reinstated or | 5 Transferred from oO 6 iecua” O 7 aan
Proceeding State Court from Reopened (Specify District) i
Appelt (Transferred) Magistrate Judge

TC a. allpartiesrepresented = Court

[_] b, Atleast one party

Is pro se,

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[x] 1 U.S. PLAINTIFF [2 U.S.DEFENDANT [_] 3 FEDERAL QUESTION []4 DIVERSITY CITIZENSHIP BELOW.
(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

Oo 8 Multidistrict Litigation (Direct File)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 []1 CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPALPLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [12 [2 INCORPORATED or PRINCIPALPLACE [ ]4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Thomas F. Kovach, pro se

401 S. Mt. Juliet Rd., # 235

Mount Juliet, TN 37122-8473
(Wilson County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Paul A. Weaver, Jr. (Major General, USAF, retired)
21 Muster Drive

Stafford, VA 22554

(Stafford County)

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS: ; |
The USA: Justice Bldg., DC ey’ ches! pawre
The Dept. of Defence: The Pentagon, Arlington, VA

The State of NY: Attorney General, Albany, NY

The 105th Airlift Wing: Legal Office, Stewart ANG Base, Newburgh, NY

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: iw AC Wh SHOULD,BE A T EC] Wa a J] MA, HAT.TAN =
SM wo0 ( prsper Treghhefas tel ‘4, 41M <

 

DATE 18 May 2019 siGNATURE OF "yy 9 ae pd aren TO PRACTICE IN THIS DISTRICT
eccers matest foooth, wre ses grteroume va __.__
Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Farm Save Print
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 20 of 27

Newburgh water lawsuit

   
    
 

attorney CONTACT roster
“Staff Judge Advocate, 105" Airlift Wing Lt. COL nn, Harrington

Stewart Air National Guard Base Te
2 Maguire Way 845-563-2021 / fax: ~
Newburgh, NY 12550

——e

(518) 78%=4541

) TRS

330 Old Niskayuna Roath.
Latham, 12110

  

yn

 
  

 
 
  
  
    
 

Office of the NYS Attorney General
Litigation Bureau
Justice Building, 2nd Floor

Albany, NY 12224

518-776-2300

   

Now repr esenlinn

all Fulera| dete Bb

Shari M. Howard, Maj, USAF i
Environmental Litigation Attorney
1500 W Perimeter Road, Suite 1500
Joint Base Andrews, MD 20762
(240) 612-4688 j
shari.m.howard2.mil@mail.mil i)

      
 

 

 

we
Jefirey-P,..Luster
Deputy GeneratCaunsel (SAF/GCN)
1740 Air Force Pentagén>Reom 5E773
Washington, DC 20330-1740
703-693-4855

Ronse Kelso

Deputy Geferal.Counsel, US Dept. of Defense
Environment, Energy & Installations
1600 Defense Pentagon
Washington, DC 20301-1600

703-693-4855

    
  

General
Environment and Natura urces Division
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Paul A. Weaver, Jr. (He never replied to the Demand.) Demand Tracking Number:
21 Muster Dr. Mail: 70190700000077 129369

Stafford, VA 22554 UPS: 1Z9°Y613F 1344735614 — Fri, 07 Jun 2019 @ 1852

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 21 of 27

28 USC 1608 Summons FH 6
47

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

Thomas F. Kovach, pro se

 

Plaintiff

Vv, Civil Action No.

United States of America, et al.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

Paul A. Weaver, Jr.

Maj. Gen., USAF, ret.

21 Muster Drive

Stafford, VA 22554 ig

A lawsuit has been filed against you.

Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule [2 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:

Thomas F. Kovach, pro se
401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 22 of 27

28 USC 1608 Summons (12/11) (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Paul A. Weaver, Jr.

 

was received by me on (date)

” | personally served the summons on the individual at (place)

 

onl (date) Lor

 

> left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

ott (date) , and mailed a copy to the individual’s last known address; or

? Tserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; or
> Treturned the summons unexecuted because ; or
? Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 23 of 27

28 USC 1608 Summons JH 6
AIT

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

Thomas F. Kovach, pro se

 

Plaintiff

v Civil Action No.

United States of America, et al.

Defendant

 

a a

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

Office of the NYS Attorney General
Litigation Bureau

Justice Building, 2nd Floor

Albany, NY 12224

A lawsuit has been filed against you.

Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Thomas F. Kovach, pro se
401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 24 of 27

28 USC 1608 Summons (12/11) (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, ifany) The State of New York (via NYS Atty. Gen.)

 

was received by me on (date)

* [personally served the summons on the individual at (place)

 

on (date) ; or

 

> Tleft the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

” [served the summons on (name of individual)

 

designated by law to accept service of process on behalf of (ame of organization)

, who is

 

on (date) ; or

 

| returned the summons unexecuted because

5 or

 

> Other (specifi):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 25 of 27

28 USC 1608 Summons II] 6
ANT

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

Thomas F. Kovach, pro se

 

Plain

United States of America, et al.

Defendant

Civil Action No.

 

eee ee eee

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

Shari M. Howard, Maj, USAF
Environmental Litigation Attorney
1500 W Perimeter Road, Suite 1500
Joint Base Andrews, MD 20762

A lawsuit has been filed against you.

Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are:
Thomas F. Kovach, pro se

401 S. Mt. Juliet Rd. #235
Mount Juliet, TN 37122-8473

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

 
Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 26 of 27

28 USC 1608 Summons (12/11) (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) The US Air Force, et al. (via USAF attorney)

 

was received by me on (date)

” T personally served the summons on the individual at (place)

 

on (date) :or

 

? T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

>

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) :or
” Treturned the summons unexecuted because ‘or
? Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
 

 
 

RUE T ne eee

 

tea
Pent cr Looe aaron

HOLS Wo coocer ko cas Hl
Yj 37/22 - F473

| 2 iil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arrw: Pav SE THVTAKE Un
wf US DasrRzrcrT Ci oy
oe SouTHERN JZSTRICT OF Ne
AQ® ForeY SQ RM LOS
New York VP # pe

Case 7:19-cv-07065-VB Document 2 Filed 07/29/19 Page 27 of 27

 
